At the outset, 
I would like to congratulate my good friend Mr. Sam 
Kutesa on his assumption of the presidency of the 
General Assembly at its sixty-ninth session. I wish him 
every success in fulfilling that highly responsible duty. 
We are also grateful to Mr. John Ashe for all his hard 
work in presiding over the sixty-eighth session.

Azerbaijan reaffirms its commitment to the 
implementation of the global sustainable development 
agenda and to reaching an agreement on the post-2015 
development agenda. My country’s record in attaining 
the Millennium Development Goals is truly unique. 
Over the past 10 years, the gross domestic product 
of Azerbaijan has increased by 3.4 times. Now the 
economy of Azerbaijan accounts for more than 80 per 
cent of that of the South Caucasus.

The unrivalled high rate of economic growth has 
been achieved thanks to the prudent use of available 
resources and the rapid transition to a socially oriented 
market economy. The poverty rate was reduced from 
49 per cent in 2004 to 5.3 per cent in 2014. Over the 
same period, the unemployment rate has decreased 
from 10.6 per cent to 5 per cent. The Government 
has been implementing large-scale programmes on 
improving good governance, strengthening the rule of 
law, ensuring respect for human rights and providing 
facilitated access to public services. Such programmes 
also cover inclusive and equitable education, gender 
equality, the empowerment of women, better access to 
affordable energy and the protection of the environment.

The rapid development at the national level has 
enabled Azerbaijan to embark on a new road of official 
development assistance as an emerging donor. Over 
the past years, Azerbaijan has continued to respond 
to the humanitarian and socioeconomic challenges 
faced by developing countries through the Azerbaijan 
International Development Agency and other channels. 
The commitment to contributing to international 
development is widely shared with our people. The 
leading non-governmental organization in Azerbaijan, 
the Heydar Aliyev Foundation, has implemented 
numerous social, humanitarian and development 
projects in a number of countries.

Azerbaijan has established itself as a reliable 
supplier of energy in the global market. Just recently, 
a groundbreaking ceremony to launch the southern gas 
corridor was held in Azerbaijan. That $50 billion project, 
which envisages the construction of pipeline systems 
such as the trans-Anatolian and the trans-Adriatic 
pipelines, will enable Europe to obtain gas supplies 

from a completely new resource base in Azerbaijan. 
The Trans-Eurasian Information Superhighway 
project, which was initiated by Azerbaijan, will 
provide the countries of the region with information 
technology services, thereby facilitating access to the 
Internet, telecommunications systems and electronic 
information resources for 20 countries throughout the 
region. Acknowledging the value of transport as an 
important mechanism for sustainable development, 
Azerbaijan has successfully launched several regional 
infrastructure projects. The Baku-Tbilisi-Kars railway 
is an important link that connects Europe and Asia.

Against the background of the various threats and 
challenges facing the world nowadays, it is critical 
to persistently stress the importance of promoting 
key values of different cultures, enhancing better 
understanding among diverse communities and 
encouraging mutual respect. Located between the 
two great continents of Asia and Europe, Azerbaijan 
is a unique place, where the East and the West meet, 
where the world’s main religions peacefully coexist and 
where the values and traditions of different cultures 
harmoniously complement each other. It is not a 
coincidence that in recent years, Azerbaijan has hosted 
numerous international events aimed at promoting 
the dialogue among civilizations and enhancing 
understanding among different religions, faiths and 
cultures.

Violence and fragility remain the greatest 
obstacles to development. The world community still 
faces serious breaches of the fundamental norms and 
principles of international law. Peoples throughout 
the world continue to suffer from devastating wars, 
aggression, military occupation and ethnic cleansing. 
For more than 20 years, Armenia has used force 
against the territorial integrity and sovereignty of 
Azerbaijan. It has occupied approximately 20 per cent 
of the territories of Azerbaijan and conducted ethnic 
cleansing against almost 1 million Azerbaijanis, as a 
result of which no single Azerbaijani is left in Armenia 
or in the occupied territories of Azerbaijan. No single 
Azerbaijani historical or cultural monument has 
escaped destruction in the occupied territories or in 
Armenia.

In 1993, the Security Council adopted four 
resolutions that reaffirm the sovereignty and territorial 
integrity of Azerbaijan and the inadmissibility of the 
use of force for the acquisition of territory. Resolutions 
822 (1993), 853 (1993), 874 (1993) and 884 (1993) 
demand the immediate, complete and unconditional 
withdrawal of the Armenian occupying forces from all 
occupied territories of Azerbaijan. Furthermore, the 
General Assembly, the Non-Aligned Movement, the 
Organization of Islamic Cooperation and numerous 
other regional organizations adopted various decisions 
in support of the sovereignty, political independence 
and territorial integrity of Azerbaijan and demanded 
the settlement of the conflict on the basis of those 
principles.

Unfortunately, Armenia disregards all of those 
resolutions and the generally accepted norms and 
principles of international law and continues its 
military occupation of Azerbaijani lands. Armenia 
regularly violates the ceasefire and deliberately 
attacks Azerbaijani civilians, which results in the 
killing and wounding of inhabitants residing near the 
front line. Just recently, several Azerbaijani civilians 
who were visiting the tombs of their relatives in the 
occupied territories were taken hostage and tortured. 
Some of them were even killed by Armenian forces. 
It is therefore critical that the international community 
play a more proactive role in ending impunity for the 
crimes committed against the civilian population of 
Azerbaijan. Combating impunity is important in order 
to ensure sustainable peace and reconciliation.

Two days ago, the President of Armenia delivered 
a statement here during the general debate and tried 
to mislead the General Assembly by distorting the 
facts and the situation with regard to the peace 
process, misinterpreting the norms and principles of 
international law and the relevant documents adopted 
within that framework (see A/69/PV.6). The President 
of Armenia misuses the noble principle of self-
determination to cover up his country’s attempts to 
annex territories of the neighbouring State, Azerbaijan, 
through the use of force. The situation, which he tries 
to present as the self-determination of the Armenians 
living in Azerbaijan, has nothing in common with the 
principle of self-determination contained in the Charter 
of the United Nations and the Helsinki Final Act. In 
fact, the principle of self-determination requires the 
return of the displaced Azerbaijanis to the Nagorny 
Karabakh region, where they will live together with the 
Armenian community in peace, dignity and prosperity 
within Azerbaijan. We believe in achieving that goal by 
political means.

Azerbaijan stands for a negotiated settlement of the 
conflict without prejudice to its rights under the Charter 

of the United Nations, in particular those set forth in 
Article 51. The Government of Armenia must realize 
that the military occupation of the territory of another 
State does not represent a solution and that its reliance 
on the status quo is a grave miscalculation. Azerbaijan 
will never allow its territorial integrity, or the rights 
and freedoms of its citizens that have been violated as a 
result of aggression, to be compromised.

The international community’s unequivocal and 
consistent support for the territorial integrity and 
sovereignty of Azerbaijan has been a crucial factor. 
It makes clear to Armenia that the current status quo, 
which was achieved as a result of aggression, will never 
be accepted. I would like to thank Member States for 
upholding the letter and spirit of the Charter of the 
United Nations by supporting the territorial integrity 
of Azerbaijan. The international community does not, 
and will not, accept attempts to change internationally 
recognized borders through the use of force. Nor should 
the world accept double standards. To do so would take 
us back to the dark chapters of the past century. In 
that regard, the time is ripe to bring to justice those 
in Armenia who perpetrated acts of aggression against 
Azerbaijan and crimes against humanity and to impose 
sanctions on them.
